Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2010030274) in view of Conti et al. (US 20100284553).
             Regarding claim 1,   Ryan et al., according to Figs. 1-8, discloses a microphone module (see Fig. 1 or 2), comprising: 
             a substrate assembly having at least one carrier substrate (see plates 9, 18 as the carrier substrate), and a through hole (see ports 15, 22 as the through hole) as extending through the carrier substrate (9, 18) and, wherein the through hole (15, 22) comprises two holes (see port 15 and port 22 as the two holes) respectively formed on the carrier substrate (9, 18); 
               two sensing structures (see transducer elements 4 and 2 as two sensing structures), respectively disposed on the carrier substrate (9, 18) and covering the two holes (see holes 15 and 22 are respectively covered by transducer elements 4 and 2), wherein the two sensing structures (4 and 2) and the through hole (15, 22) collectively form a communicating cavity (see volume or cavity including holes 15, 22 and volume 10 is formed between the transducer element 4 and transducer element 2); and 
             two housings (see housing with top wall/surface 13 and housing with top wall/surface 17 used to cover transducer elements 4 and 2 as two housings), respectively disposed on opposite sides of the substrate assembly and respectively shielding the two sensing structures (see transducer elements 4 and 2 as two sensing structures disposed on opposite sides of the substrate assembly (9, 18) are respectively shielded by two housing with top walls 13 and 17 as shown in Fig. 1), wherein each of the housings (housing with top wall/surface 13 or housing with top wall/surface 17), the substrate assembly (9, 18), and a corresponding sensing structure (4 or 2) form an individual inner cavity (see volume 5 or 16 as individual inner cavity).
              However, Ryan et al. fails to teach the use of a thickening layer which is disposed in one of the individual inner cavities and which a through hole is extending therethrough, as further recited in this claim 1.
             Conti et al., in order to provide a back chamber of a large dimension so as to improve frequency response and sensitivity of the microphone (see paragraph 0013), according to Fig. 8a-8c or 10, teaches the use of a thickening layer (see layer 21) which is disposed in one of the individual inner cavities and which  the through hole (50) is  extending therethrough  (see Fig. 10 for example).
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the microphone module of  Ryan et al., based on the teaching of  Conti et al. by providing  the thickening layer which is disposed in one of the individual inner cavities (5 or 16) and where the through hole is  also extending therethrough in order to provide a back chamber/cavity with  a large dimension so as to improve frequency response and sensitivity of the microphone.  
             Regarding claim 2,  see Fig. 1 of Ryan which further comprises two signal processing elements (see circuits 7 and 20), wherein the two signal processing elements (7 and 20) are respectively electrically connected to the two sensing structures (see circuits 7 and 20 are respectively electrically connected to the two sensing structures (transducer elements 4 and 2) and independently process a signal from the two sensing structures (see output signal outputted from circuit 7 is independently processed by circuit 7 and output signal outputted by circuit 20 is independently processed by circuit 20, as shown in Fig. 4).
             Regarding claim 3, as Ryan et al. and Conti et al. in combination as applied to in claim 1 above, the two signal processing elements 7 and 20 would be respectively disposed on the carrier substrate (9) and the added thickening layer (21).
            Regarding claim 4, see Fig. 1 of Ryan et al. modified by Conti as applied in claim 1 which would a size of the communicating cavity (cavity including ports 15 and 11) in an axial direction is greater than a size of the communicating cavity in a radial direction.
           Regarding claim 5, see Fig. 2 as an alternative microphone which has similar structure as of Fig. 1, but  the air in the communicating cavity is substantially not communicated with an outside.
                                                              Cited References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a microphone device having a first microphone transduce and a second microphone transducer provided on a substrate assembly, and two housings to respectively house the first and second microphone transducers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688